 In the Matter ofTHEANSTICE COMPANY,INC.andUNrllsDSTEEL-WORKERSOF AMERICA, (CIO)Cases Nos. 3-R-8116 and 3-Ii-870 respectively. Dceide^lSeptember^7, 19 fMessrs.T. Ca,1INixonandArthur L. Stern,both of Rochester, N. Y.,for the Company.Mr. John,G. Strobell,of Rochester,N. Y. for the United.Mrs. H. TV. ClementsandMr.R. 4V. Clements,both of Rochester,N. Y., for the Molders.Messrs.If. J: SmzithandJ. Paul Kelsey,both of Buffalo,N. Y., forthe IAM.Mr. JosephC.Wells,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATE\[E\ T OF THE CASEUpon petition duly filed by United Steelworkers of America, (CIO),herein called the United, in Case No. 3-R-846, alleging that a questionaffecting commel ce had arisen concerning the representation of em-ployees of. The Anstice Company, Inc., Rochester, New York, hereincalled the Company, the National Labor Relations Board provided foran appropriate hearing upon due notice before Milton A. Nixon, TrialExaminer.Said hearing was held at Rochester, New York, on Au-gust 21, 1944.The Company, the United, International Molders andFoundry Workers of North America, Local No. 11, (AFL), hereincalled theMolders, and International Association ofMachinists(AFL), herein called the IAM, appeared, participated, and were offorded full opportunity to be heard, to examine and cross-examinewitnesses,,and'to introduce evidence bearing on the issues.Certaindocuments were introduced in evidence and made a part of the record,.whereupon the Company, the United, and the Molders stipulated thatthe issues in the case should be resolved by a consent election to be con-ducted by the Board among the employees of the Company involved inthe proceeding.None of the parties desiring to present further evi-58 N L R B, No 116.587 588DECISIONSOF NATIONALLABOR RELATIONS BOARDdente with respect to the issues, the hearing was closed.Prior to thetime- agreed upon for conducting the consent election, the United filedits petition in Case No. 3-R-870, whereupon the Company withdrewits above-mentioned stipulation to the -consent election.The Boardconsolidated the cases and provided for a second appropriate hearingupon due notice before Milton A. Nixon, Trial Examiner.The latterhearing was held at Rochester, New York, on September 11, 1944.The Company, the United, the Molders, and the LAM, appeared, par-ticipated, and were afforded full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing on theissues.The Company appeared for the sole purpose of expressing itsrefusal to proceed with the hearing until such time as the Board makesa final determination in Case No. 3-0-749, involving charges of unfairlabor practices filed by the United against the Company, and movedthat the petitions be dismissed.;For reasons stated-in Section IV,infra,the motion is denied.The rulings of the Trial Examiner madeat both hearings are free-from prejudicial error rind are hereby af-firmed.All parties were afforded opportunity to file briefs with theBoard.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF' THE COMPANYThe Anstice Company, Inc., is a New York corporation engaged inthe manufacture of castings, dish washers, vegetable peelers, andcanning equipment.During-the first 6 months of-1944, the Companypurchased raw materials for use at its Rochester, New York, plant,having a value in excess of $25,000, of which a substantial percentagerepresents shipments from points outside the State of New York.During the same period, the Company's products at the Rochesterplant had a total value in excess of $25,000, of which a substantialpercentage represents the value of products delivered to places out-side the State.We find that the Company is engaged in commerce within themeaning of the National Labor Relations Act.II.,THE ORGANIZATIONS INVOLVEDUnited Steelworkers of America, affiliated with the Congress ofIndustrial Organizations, is a labor organization admitting to mem-bership employees of the Company.IThe Company then withdrew from the hearing. The IAM also withdrew shortly there-after,having expressed no interest in the proceeding. THE ANSTICE COMPANY, INC.589InternationalMolders and Foundry Workers of North America,Local No. 11, affiliated with the American Federation of Labor, is a.labor organization admitting* to membership employees of the Com-pany.111. THE QUESTION CONCERNINGREPRESENTATIONThe Company has refused to grant recognition to either the Unitedor the Molders as the exclusive bargaining representative of itsemployees._Statements of the Field Examiner, introduced into evidence at thehearings, indicates that the United and the Molders each representsa substantial number of employees in the units alleged by each unionto be' appropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNIT;THE DETERMINATION OF REPRESENTATIVESThe United and the Molders, agree in Case No. 3-R-846 that theproduction and maintenance employees in the foundry at the Com-pany's Rochester plant, excluding truck drivers, office, clerical, plantprotection, and supervisory employees, constitute a single appropriatebargaining unit.In Case No. 3-R-870, the United seeks a bargaining unit comprisedof production and maintenance employees, excluding truck drivers,office, clerical (but not shipping clerks), and supervisory employeesin the machine shop at the Company's Rochester plant.As stated above, the Company participated in the hearing on theconsolidated cases, only to make its motion to dismiss the petitions,and, therefore, made no contention with respect to the appropriatenessof the bargaining units sought by the petitions herein.The Company's plant at Rochester consists of two buildings locatedapproximately 75 feet apart.The foundry occupies one of these build-ings and the machine shop the other.About 85 percent of the produc-tion of the foundry consists of airplane parts, and the remaining pro-duction is of vegetable peelers.The machine shop employees areprimarily engaged in machining and finishing the vegetable peelers2In Case No.3-R-846,the Field Examiner reported that the United submitted 97authorization cards,of which 92 were dated July 1944,and 5 were dated June 1944; thatthe Molders submitted 69 authorization cards,of which 7 were dated June 1944, 1 datedMay 1944, 60 dated April 1944,and 1 dated March 1944; and that the Company employed155 workers in the unit sought by the Unions in this case.In Case No.3-R-870, the Field Examiner reported that the United submitted 36 appli-cation cards ; that 34 of these bore names of employees on -the Company's pay roll for theperiod ending August 26, 1944; that all cards submitted were ' dated August 1944; andthat there are approximately 79 employees in the unit sought in this case. 590DECISIONSOF NATIONALLABOR RELATIONS BOARDproduced in the foundry.Other products of the foundry are shippedto customers who perform the necessary machining and finishing oper-ations at their plants.Both the foundry and the machine shop em-ployees are under the supervision of the general superintendent whois assisted in this supervision by foremen in the foundry and otherforemen in the machine shop.The employees at the foundry and themachine shop use different time clocks, and have been grouped sep-arately for company picnics.Employees at both the foundry andmachine shops are paid on an hourly basis, and receive similar ratesof pay for similar skills.There is nothing in the record to indicatethat employees are transferred frequentlybetween the two divisions ofthe plant, either temporarily or perI'nanently.In view of the foregoing circumstances it is apparent that collectivebargaining among the Company's employees could be conducted appro-priately either in a plant-wide or in separate units comprised of em-ployees in the foundry and the machine shop, respectively."Absentahistory of collective bargaining determinative of the question, theBoard frequently, in such a situation, bases its decision in part uponthe desires of the employees in a self-determination election.Weshall, therefore, make no final determination of the appropriate unit,or units, at this, time but shall direct that the question concerning rep,,-*resentation which has arisen be resolved, in part; by separate electionsby secret ballot among the employees in the foundry and machine shop,respectively.The employees in the foundry group shall choose whetherthey desire to be represented by the United, the Molders, or by neither;the employees in the machine shop group shall choose whether or notthey desire to be represented by the United. If the United is chosen asthe bargaining representative of the employees in both voting groups,we shall find a single unit appropriate; if, however, the United doesnot win the election in both voting groups, each group shall constitutea separate and distinct unit.Prior to the hearing on the consolidated cases, but subsequent to thehearing on Case No. 3-R-846, the United filed with the Board chargesalleging the Company to have engaged in unfair labor practices.4However, at the hearing on the consolidated cases, before the Com-pany's withdrawal therefrom, both the United and the Molders waivedin writing any right to protest any elections held on any ground setforth in the charges filed in Case No. 3-C-749 by the United. 'UnderMatter of Wright Aeronautical Corporation,45 N L It B 1104 ,Matter of TranceFound,g & Machine Company,51 N L R B 1395,Matter of Ingersoll-Rand Company,55 N L R B 14,Matte, of Continental Found,p & Machine Coinpany, 58 NL R B213Although the United, the only Union involved seeking to represent all production andmauvtenanl e .employees at the Company's Rochester plant, petitioned for two separatebargaining units, the record affords no persuasive reason so to divide these employees inthe event the majority in both the foundry and machine shop choose the United as theirrepresentativeICase No 3-C-7494 THE ANSTICECOMPANY, INC.591these circumstances, we perceive no reason to delay further a deter-mination of representatives.We find that the question concerning representation which has arisencan best be resolved by means of separate elections by secret ballotamong the employees in the groups described in the Direction of Elec-tions herein,who were employed during the pay-roll period immedi-ately preceding the (late of the Direction, subject to the limitationsand additions set forth therein.DIRECTION OF ELECTIONS'By virtue of and pursuant to the-power vested in the Nationidb LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collectivebargaining with The Anstice Com-pany, Inc., Rochester, New York, elections by secret ballot shall beconducted as early as possible,but not later than thirty(30) days fromthe (late of this Direction,under the direction and supervision of theRegion al,Di rector.for, the Third Region,acting in this matter as agentfor the National Labor Relations Board, and subject to Article III,Sections 10 and 11, of said Rules and Regulations,among the followinggroups of employees of the Company who were employed during thepay-roll period immediately preceding the date of this Direction,including employees who did not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid off, andincluding employees in the armed forces of the United States whopresent themselves in person at the polls, but excluding those who havesince quit or beendischargedfor causeand havenot been rehired orreinstated prior to the elate of the elections, as well as all supervisoryemployees with authority to hire, promote,discharge,discipline, orotherwise effect changes in the status of employees,or effectivelyrecommend such action :(1)All production and maintenance employees of the Companyemployed at its foundry at the Rochester plant, excluding truckdrivers, office, clerical, and plant-protection employees, to determinewhether they desire to be represented by United Steelworkers ofAmerica, (C. I.O.) , or by International Molders and Foundry Workersof North America, Local No. 11, (A. F. L ), for the purposes ofcollective bargaining, or by neither;(2)All production and maintenance employees of the Connpanyemployed at its machine shop at the Rochester plant, including ship-ping clerks, but excluding office clerical employees, and truck drivers,to determine whether or not they desire to be represented by UnitedSteelworkers of America, for the purposes of collective bargaining.